Fourth Court of Appeals
                               San Antonio, Texas
                                     July 10, 2013

                                  No. 04-13-00333-CV

                  IN THE INTEREST OF E.D., ET AL, CHILDREN,

                    From the County Court at Law, Kerr County, Texas
                                Trial Court No. 111069C
                      Honorable Spencer W. Brown, Judge Presiding


                                    ORDER
    The Appellant’s First Motion for Extension of Time to File Appellant’s Brief is
GRANTED. The appellant’s brief is due on July 30, 2013.



                                               _________________________________
                                               Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2013.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court